Title: To Thomas Jefferson from Bernard McMahon, 10 April 1807
From: McMahon, Bernard
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia April 10th 1807.
                        
                        I was much surprized this day, to find that Mr. Duane did not proceed to Washington as he informed me he
                            would when I had the pleasure of writing to you last, nor can he now for a few days; therefore, tomorrow I will forward
                            the larger box by the stage, and the smaller by the mail. I am very sorry that I did not take this method at first.
                        I have several sorts growing of the seeds you were pleased to send me, among which are four varieties of
                            Currants, and I am confident that I shall have plants from every kind I received.
                  I am Sir, With respect and esteem Your
                            Sincere Wellwisher
                        
                            Bernd. McMahon
                     
                        
                        
                            P.S. I am not at all apprehensive that the plants will suffer by this delay, as they are very carefully
                                packed.
                        
                    